Citation Nr: 1021681	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-21 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 27, 
2005 for the grant of Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970, including service in the Republic of Vietnam.  The 
appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for the cause 
of the Veteran's death and basic eligibility to Dependents' 
Educational Assistance.  The appellant disagreed with the 
effective date assigned for the grant of service connection 
for the cause of the Veteran's death and perfected an appeal 
as to that issue.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from May 
1969 to April 1970.

2.  The Veteran died on December [redacted], 1998; the death 
certificate lists the cause of death as acute myocardial 
infarction due to or as a consequence of severe 
atherosclerotic coronary artery disease.  

3.  The appellant's claim for service connection for the 
cause of the Veteran's death was first received on January 
27, 2005.  

4.  Competent medical evidence links the Veteran's death in 
December 1998 with diabetes mellitus.  



CONCLUSION OF LAW

An effective date of January 27, 2004, for the grant of DIC 
is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.114, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for disability 
compensation benefits is granted, an effective date is 
assigned, and the claimant files an appeal as to the 
effective date assigned to that grant.  See Dingess v. 
Nicholson, 19 Vet. App. at 491 (in which the Court held that, 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 38 
U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.

Here, the appellant's claim for an earlier effective date for 
the award of DIC essentially falls within this fact pattern.  
Previously, in February 2005, VCAA notice concerning the 
underlying claim was provided to the appellant.  After 
receiving notice of the award of DIC benefits, the appellant 
perfected a timely appeal with respect to the effective date 
assigned to that grant.  Clearly, no further section 5103(a) 
notice is required for the Veteran's earlier effective date 
claim.

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 
C.F.R. § 3.103, the record shows that the appellant has been 
provided with various communications [including the May 2005 
decision, October and November 2005 letters, and the May 2006 
statement of the case] that contain notice of VA's rating 
communication, her appellate rights, a summary of relevant 
evidence, citations to applicable law, and a discussion of 
the reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
or notification of the earlier effective date claim 
adjudicated in this decision is required.

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 
3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the earlier effective date issue adjudicated in this 
decision.  All relevant treatment records adequately 
identified by the appellant have been obtained and associated 
with the claims folder.  Although given the opportunity to 
testify before VA personnel, the appellant declined to do so.  

There is no suggestion in the current record that additional 
evidence, relevant to the earlier effective date issue 
adjudicated in this decision, exists and can be procured.  
The appellant has pointed to no other pertinent evidence 
which has not been obtained.  Thus, the Board concludes that 
no further evidentiary development is required.  The Board 
will, therefore, proceed to consider the following issue on 
appeal, based on the evidence of record.  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Pelegrini, 18 Vet. App. at 121; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  However, if a claim for DIC 
is received within one year from the date of death, the 
effective date shall be the first day of the month in which 
the death occurred.  38 U.S.C.A. § 5110(d) (West 2002).  
Otherwise, the effective date will be the later of the date 
of receipt of claim or the date entitlement arose.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2009); 38 C.F.R. § 3.151(a) (2009).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2009).

In this case, the Veteran died on December [redacted], 1998.  The 
death certificate lists the cause of death as acute 
myocardial infarction due to or as a consequence of severe 
atherosclerotic coronary artery disease.  

In September 1999, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child.  
On this form, the appellant indicated that she was not 
claiming that the Veteran's cause of death was due to 
service.  The claim was denied.  

In May 2000, the appellant requested and was awarded VA 
pension.  

On January 27, 2005, the appellant requested service 
connection for the cause of the Veteran's death.  She also 
submitted a January 2005 letter from a private physician that 
indicated that the Veteran had adult onset diabetes mellitus 
which contributed to his death from coronary artery disease.  
Subsequently, private treatment records were received which 
showed that the Veteran had been diagnosed with diabetes 
mellitus before his death.  Service connection for the cause 
of the Veteran's death was granted, effective January 27, 
2005.  

In this case, no formal or informal claim for service 
connection for the cause of the Veteran's death was received 
prior to January 27, 2005.  While the appellant submitted a 
general application for death benefits in 1999, she 
specifically indicated that she was not claiming that the 
Veteran's death was due to his service.  Thus, her first 
claim for service connected death benefits was filed in 
January 27, 2005.  

After the Veteran's death, but prior to the appellant's 
January 2005 claim for benefits, VA amended its regulations 
pertaining to disabilities that can be presumed to have been 
caused by exposure to herbicides during service.  See 66 Fed. 
Reg. 23166 (May 8, 2001).  Specifically, VA added type 2 
diabetes to this list, effective July 9, 2001.  See id.  

Where DIC (or other specific benefits) is awarded pursuant to 
a liberalizing law or a liberalizing VA issue approved by the 
Secretary of VA or by the Secretary's discretion, the 
effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  See 38 
C.F.R. § 3.114.  Where DIC (or other specific benefits) is 
awarded pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See id.

Here, the evidence reflects that at the time of the 
liberalizing law adding type 2 diabetes as a disability 
presumed related to exposure to herbicides during service, 
the Veteran was deceased.  As the evidence reflects that he 
served in Vietnam, that he had suffered from diabetes during 
his lifetime, and that diabetes mellitus contributed to his 
death, the eligibility requirements for establishing service 
connection for the cause of the Veteran's death were met as 
of July 9, 2001.  Thus, although the claim for DIC was not 
received until January 2005, in accordance with 38 C.F.R. 
§ 3.114, entitlement to DIC benefits is warranted for the one 
year period prior to the date of claim, or January 27, 2004.

However, an even earlier effective date is not warranted.  
Under 38 C.F.R. § 3.816, an earlier effective date could be 
warranted if the appellant filed a claim for DIC that was 
either pending before VA on May 3, 1989, or was received by 
VA between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for a covered herbicide disease (such as type 2 diabetes) 
that caused the death.  However, the appellant did not file a 
claim for service connection for the cause of the Veteran's 
death until 2005, which is after July 9, 2001, the effective 
date of the addition of type 2 diabetes as a disability 
presumed to have been caused by exposure to herbicides.  
While she filed a claim for nonservice-connected pension 
benefits in 1999, she specifically indicated that she was not 
claiming that the Veteran's death was due to service.  Thus, 
the provisions of 38 C.F.R. § 3.816 do not apply

Although the appellant contends that the Veteran's date of 
death should be the effective date because she was not 
counseled as to her eligibility for that benefit, the 
statutes and regulations do not permit an earlier effective 
date based on such.  See Rodriguez v. West, 189 F.3d 1351 
(Fed.Cir.1999), reh'g denied (en banc), cert. denied, 529 
U.S. 1004, 120 S.Ct. 1270, 146 L.Ed.2d 219 (2000) ("nothing 
in those provisions indicates, or even suggests, that the 
Secretary's failure to provide assistance to a claimant 
justifies ignoring the unequivocal command in 38 U.S.C. 
§ 5110(a) that the effective date of benefits cannot be 
earlier than the filing of an application therefor").  
Indeed, the appellant did not claim service connection for 
the cause of death of the Veteran prior to 2005, and there 
was no evidence of record prior to that date even suggesting 
that the Veteran's death was related to his military service.  

In summary, while an effective date of January 27, 2004 is 
warranted based on the provisions of 38 C.F.R. § 3.114, there 
is no basis for an award of DIC benefits prior to that date.  


ORDER

Entitlement to an effective date of January 27, 2004 for the 
award of DIC is granted, subject to the regulations 
applicable to the payment of monetary benefits.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


